ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

ORDER OF 18 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

ORDONNANCE DU 18 AOÛT 1972
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland),
Order of 18 August 1972, I.C.J. Reports 1972, p. 181.

Mode officiel de citation:

Compétence en matière de pêcheries (Royaume-Uni
c. Islande), ordonnance du 18 août 1972, C.IJ.
Recueil 1972, p. 181.

 

Sales number 3 69
No de vente:

 

 

 
18 AUGUST 1972
ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

AFFAIRE RELATIVE A LA COMPETENCE EN
MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

18 AOÛT 1972
ORDONNANCE
181

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1972 1972

18 août
Rôle général
n° 55

18 août 1972

AFFAIRE RELATIVE À LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

ORDONNANCE

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN,
Vice-Président; sit Gerald FITZMAURICE, MM. PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA,
juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Aprés délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour,

Vu l’article 37 du Règlement de la Cour,

Rend l’ordonnance suivante:

Vu la requête enregistrée au Greffe de la Cour le 14 avril 1972, par
laquelle le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord a
introduit une instance contre la République d’Islande au sujet d’un

4
COMPETENCE PECHERIES (ORDONNANCE 18 VIII 72) 182

différend portant sur l’extension, annoncée par le Gouvernement islan-
dais, de sa compétence en matière de pêcheries autour de IIslande;

Considérant que le dépôt de la requête a été immédiatement notifié
au Gouvernement islandais et qu’il lui a été transmis copie de la requête
par courrier aérien;

Vu la lettre du ministre des Affaires étrangères d’Islande datée du
29 mai 1972 et reçue au Greffe le 31 mai 1972, le télégramme dudit
ministre daté du 28 juillet 1972 et reçu au Greffe le 29 juillet 1972, son
télégramme du 11 août 1972 reçu au Greffe le même jour, répété et
confirmé par sa lettre du 11 août 1972, toutes communications où il
est affirmé que la Cour ne peut trouver dans son Statut aucun fondement
pour l’exercice de sa compétence en l’affaire;

Vu le refus du Gouvernement islandais de désigner un agent, énoncé
dans sa lettre du 29 mai 1972, et le fait que le Gouvernement islandais,
qui avait été avisé par télégramme et par lettre du 19 juillet 1972 que la
Cour ouvrirait la procédure orale le 1°" août 1972 en vue de donner aux
Parties l’occasion de formuler leurs observations sur la demande en
indication de mesures conservatoires, ne s’est pas fait représenter à
l’audience tenue à cette date;

Vu l'ordonnance du 17 août 1972, par laquelle, statuant sur la demande
présentée par le Gouvernement du Royaume-Uni le 19 juillet 1972, la
Cour a indiqué des mesures conservatoires en l'affaire, ce qui ne préjuge
en rien la compétence de la Cour pour connaître du fond du différend;

Considérant que, dans ces conditions, il est nécessaire de régler en
premier lieu la question de la compétence de la Cour,

La Cour

Décide, par neuf voix contre six, que les premières pièces écrites
porteront sur la question de la compétence de Ja Cour pour connaitre du
différend;

Fixe comme suit la date d’expiration des délais pour la procédure
écrite:

Pour le dépôt du mémoire du Gouvernement du Royaume-Uni, le
13 octobre 1972,

Pour le dépôt du contre-mémoire du Gouvernement islandais, le
8 décembre 1972;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-huit août mil neuf cent soixante-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Royaume-

5
COMPETENCE PÊCHERIES (ORDONNANCE 18 VIII 72) 183

Uni de Grande-Bretagne et d'Irlande du Nord et au Gouvernement dela
République d'Islande.

Le Président de la Cour,
(Signé) ZAFRULLA KHAN.

Le Greffier de la Cour,
(Signé) S. AQUARONE.

MM. BENGZON et JIMENEZ DE ARECHAGA, juges, joignent à l’ordonnance
l'exposé commun de leur opinion dissidente.

(Paraphée) Z. K.
(Paraphé) S. A.
